Citation Nr: 0700874	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-43 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of dental trauma other than 
tooth #10, for treatment purposes, has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1972.

In a June 1972 dental rating action, service connection was 
granted for tooth # 10, due to removal of that tooth in 
service as a result of dental trauma. 

In a June 2000 rating decision, the RO denied a claim for 
service connection for damaged teeth as not well grounded.  

In August 2001, the RO readjudicated the claim for service 
connection for damaged teeth under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (addressed in 
more detail, below).  The veteran was notified of the denial 
of the claim that same month, but did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
in which the RO denied the veteran's petition to reopen the 
claim for service connection for damaged teeth.  In October 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2004.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

During the hearing in June 2006, the veteran raised the issue 
of payment or reimbursement of dental expenses, which may 
include a prior claim for authorization of dental treatment, 
which appears to have been received by the RO in January 
2000.  As such a claim has not been adjudicated, it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for residuals dental trauma other than tooth #10, 
for treatment purposes, has been accomplished.

2.  In an August 2001 decision, the RO denied the veteran's 
claim for service connection for damaged teeth.  Although 
notified of that decision that same month, the veteran did 
not initiate an appeal.

3.  No new evidence associated with the claims file since the 
August 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2001 denial of service connection for 
damaged teeth is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  As evidence received since the RO's August 2001 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for residuals of 
dental trauma other than tooth #10, for treatment purposes, 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

In any event, the Board determines that all notification and 
development action needed to render a fair decision on the 
petition to reopen.  

In May 2004, the RO sent the appellant a pre-rating notice 
letter informing him of what evidence has needed to support a 
claim for service-connected compensation benefits and 
explained what constitutes new and material evidence to 
reopen such a claim.  The RO notified him that he was 
previously denied service connected compensation for damaged 
teeth (of which he was notified, and the basis for the prior 
denial explained, via RO letter in August 2001).  After that 
letter, the appellant and his representative were afforded 
full opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim, to include in light 
of Kent v. Nicholson, 20 Vet. App. 1 (2006) (holding that a 
veteran must be notified of both the criteria to reopen a 
claim for service connection and to establish the underlying 
claim therefore), and has been afforded ample opportunity to 
submit such information and evidence. 

The March 2004 letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the May 2004 letter satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matter now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  While 
the RO has not provided the veteran notice regarding the 
assignment of a disability rating and an effective date, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies the veteran's petition to reopen the 
previously denied claim, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The appellant's service medical 
records are of record.  Moreover, the veteran has been given 
the opportunity to submit evidence and argument to support 
his claim, which he has done.  The transcript of the Board's 
June 2006 hearing is of record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  In this regard, the Board 
notes that, during the hearing, the veteran's representative 
requested that the veteran be afforded a VA compensation 
examination.  Under 38 C.F.R. § 3.159(c)(4)(C)(iii) (added to 
implement the VCAA), VA will provide a medical examination 
only if new and material evidence is presented or secured in 
a claim to reopen a finally adjudicated claim.  Because, as 
noted above, and as is discussed more fully below, new and 
material evidence has not been received to reopen the claim, 
the criteria for a VA examination under the above-noted 
authority are not met.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment.  Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  

As indicated above, by rating action in August 2001, the 
veteran's claim for damaged teeth was denied.  The evidence 
then of record included the service medical records which 
showed that the veteran was involved in an automobile 
accident in February 1971 and was initially hospitalized at 
Franklin Memorial Hospital for treatment of his injuries, to 
include upper front teeth that were knocked out in the 
accident.  In September 1971, tooth #10 was extracted.  Also 
of record were copies of February to May 1971 Franklin 
Memorial Hospital records which showed that the veteran was 
hospitalized for treatment of his injuries.  A March 1971 
hospital record showed that the upper right central incisor 
and the upper left central incisor were extracted.  It was 
indicated that the upper left lateral incisor was filed 
smooth.  

The veteran was notified of the August 2001 denial of service 
connection for damaged teeth and of his appellate rights late 
that month.  As the veteran did not appeal the RO's August 
2001 decision, it is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

The veteran sought to reopen his claim for service connection 
in August 2003.  Under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Here, as indicated above, the last final denial 
pertinent to the claim was the August 2001 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The new medical evidence associated with the claims file 
since the August 2001 denial of service connection for 
damaged teeth includes January 2001 and August 2003 
statements of Dr. Seewald.  In the January 2001 statement, it 
was indicated that the veteran presented with a chief 
complaint of upper anterior discomfort.  The physician noted 
that he had a six unit anterior bridge which appeared to be 
ill fitting with leaking margins.  It was also noted that a 
bridge was fabricated in 1982 or 1983 and that previously a 
bridge had been fabricated in 1974.  In the August 2003 
statement, it was indicated that the veteran presented in 
August 2003 with a loose bridge, which was removed and a new 
bridge was fabricated at the veteran's expense. 

Also submitted since the August 2001 RO decision was a 
duplicate copy of a February 1971 Franklin General Hospital 
summary.  

The duplicate medical record is, by definition, not new.  The 
Board finds that the additionally received statements of Dr. 
Seewald are "new" in the sense that they were was not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection for 
dental trauma, other than tooth #10, for treatment purposes.  
As noted above, service connection for tooth #10 was 
established by dental rating action in June 1972.  The 
evidence of record at the time of the final August 2001 
rating action included the private hospital records which 
noted that several teeth were extracted in March 1971.  Also 
of record were the service medical records which showed that 
tooth #10 was extracted in September 1971.  The new medical 
evidence submitted by the veteran is related to a dental 
bridge, most recently fabricated in August 2003.  The 
evidence does not include any new evidence concerning dental 
trauma in service.  This evidence is not material because it 
does not also provide a reasonable possibility of 
substantiating the claim.  Simply stated, none of the medical 
evidence is pertinent to the central question underlying the 
claim for service connection-whether the veteran has 
residuals of in-service dental trauma other than Tooth #10.  
Hence, the medical evidence is not material for purposes of 
reopening the claim.

The only other evidence associated with the claims file 
consists of the veteran's (and his representative's) lay 
assertions and the veteran's testimony.  In the statements 
and testimony, the veteran asserts that he has current dental 
disability as a result of injuries sustained in an automobile 
accident during service.  These statements appear to be, 
essentially, redundant of assertions made in connection with 
the prior claim, and, thus, are not new for purposes of 
reopening the claim. Even if new, however, these statements 
would not constitute material evidence to reopen the claim.  
Again, it is pointed out that service connection has been 
established for Tooth # 10, as a result of dental trauma in 
service.  To the extent that the veteran has asserted that he 
sustained dental trauma to teeth other than #10, this fact 
was of record and considered by the RO in the prior final 
August 2001 decision.  The Board also notes that as the 
veteran and his representative are laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim. See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for residuals of dental trauma other than tooth 
#10, for treatment purposes, has not been received, the 
requirements for reopening are not met, and the RO's August 
2001 RO denial of service connection remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of dental trauma other than tooth #10, for 
treatment purposes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


